Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-12 are currently pending and have been considered below. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).	The disclosure of the prior-filed application, Application No. 63/078,945, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not disclose an introductory video link, a processor, a web server, a database, search query, and much more. The earliest date for supporting claims 1-12 appears to be 02/28/2021, the filing date of the present application.  If applicant wishes to provide further explanation or dispute the examiner's interpretation of the priority date of claims 1-12, applicant must identify the corresponding specification that supports an earlier priority date with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  	Examiners Note: Regardless, of the priority date, the prior art used in this Office Action is earlier than Application No. 63/078,945, filed on 09/16/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories		When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-6 are directed to a method (i.e. a process). Claims 7-12 are directed to a system (i.e. a machine). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claims recite: providing an online introductory video search and hiring, the method comprising: receiving applicant profile data from the applicant, receiving an introductory video from the applicant, the introductory video promoting themselves as a potential employee; storing the applicant profile data and an introductory video; receiving a search query from the employer; generating search results based upon the search query submission; retrieving the applicant profile data and the introductory video when the search results contains a match; and transmitting the applicant profile data and the introductory video to the employer.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss an applicant promoting themselves as a potential employee, an employer searching for applicants, and matching an applicant and employer, which is a clear business relation and one of certain methods of organizing human activity.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – an app, a web server, computing devices, the internet, a database, a memory, a processor, a link. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). 	The “receiving applicant profile data from the applicant”, “receiving an introductory video from the applicant”, “retrieving the applicant profile data”, limitations describe data gathering. The Office has long considered data gathering to be insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application, see MPEP 2106.05(g)).	Dependent claims 2-6 and 8-12 add additional limitations, for example: (claim 2), transmitting the search results to the employer computing device when the search results fails to contain an exact match, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicants specification, Figures 2a – 4c, and para 0033, recites " While all of the above functions are described to be provided to users via a mobile application on a smartphone, one of ordinary skill will recognize that any computing device including tablets, laptops, and general-purpose computing devices may be used as well” and para 0041, discloses “A general architecture for some of these machines may be described herein in order to illustrate one or more exemplary means by which a given unit of functionality may be implemented. According to specific aspects, at least some of the features or functionalities of the various aspects disclosed herein may be implemented on one or more general-purpose computers associated with one or more networks”.	 The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as well understood, routine and conventional activity by the courts.		Furthermore, dependent claims 2-6 and 8-12 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: (claim 2), transmitting the search results to the employer computing device when the search results fails to contain an exact match. These limitations merely provide further transmitting, analyzing, and receiving information which is used in applying the abstract idea and therefore further recites the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g).	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cockerham (US 2021/0390512 A1), hereinafter “Cockerham”.
Regarding Claim 1, Cockerham teaches A method for providing an online introductory video search and hiring app using a web server, the web server configured to communicatively interconnect to an applicant computing device, and an employer computing device over the Internet, the web server comprises, a searchable database, a memory having instructions stored thereon, and a processor configured to execute the instructions on the memory causing the web server to perform the method, the method comprising: (Cockerham, Abstract, teaches user profile provides applicant information to prospective employers. The applicant information components may utilize text, image, hyperlink, and video and audio data clips; Figure 3A, element 314, and para 0060, discloses applicant profile data, including a video introduction; para 0066,  para 0097, teaches the multimedia introduction may include a hyperlink, and a video clip of the online applicant; Figures 2a-2d, para 0033-0035, discloses computing environment. Examiner note: Applicants Figure 2A-2D are analogous to Cockerham, Figures 2A-2D).
receiving applicant profile data from the applicant computing device; receiving an introductory video from the applicant computing device, the introductory video promoting themselves as a potential employee; (Cockerham, Figure 3A, element 314, and para 0059-0060, discloses applicant profile data, including a video introduction);
storing the applicant profile data and an introductory video link to the introductory video into a user record within the searchable database; storing the introductory video into a storage location accessible by the introductory video link; (Cockerham, para 0055, discloses databases for storing data; Abstract, discloses Applicant information including hyperlink, and video and audio data clips; para 0046, discloses storing data;);
receiving a search query from the employer computing device; generating search results based upon the search query submission to the searchable database; (Cockerham, para 0055, teaches databases; Figure 4b and para 0078, discloses employer search; Companies have the ability to use a variety of resources to keep the candidate search and hire process simple and efficient. FIG. 4b shows a set of web pages used by the prospective employers including a search page);
retrieving the applicant profile data from the searchable database and the introductory video accessed by the introductory video link when the search results contains a match; and (Cockerham, para 0059-0060 and Figure 3a, teaches applicant profile data includes an applicant video introduction; para 0030, teaches parties find each other with a successful match);
transmitting the applicant profile data and the introductory video to the employer computing device (Cockerham, para 0059-0060, teaches applicant profile data includes an applicant video introduction; para 0082, generates search results for an available applicant sought by an employer. The search results include links to a particular applicant profile.)

Regarding Claim 6, Cockerham teaches the method according to claim 1, where the applicant computing device and the employer computing device access the web server using a web browser (Cockerham, para 0035, teaches from the web server 101 using a web browser such as Safari™, Firefox™, Chrome™ DuckDuckGo™, and the like. Figures 2a-2d, para 0033-0035, discloses computing environment).
Regarding claim 7, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. 

Regarding claim 12, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cockerham and over CARTER et al. (US 2015/0006422 A1), hereinafter “Carter”.

Regarding Claim 2, Cockerham teaches the method according to claim 1.
Yet, Cockerham does not appear to explicitly teach “wherein the method further comprises transmitting the search results to the employer computing device when the search results fails to contain an exact match”.	In the same field of endeavor, Carter teaches wherein the method further comprises transmitting the search results to the employer computing device when the search results fails to contain an exact match (Carter, Abstract; Figure 21A, teaches results when not an exact match. For example, Shella is 89% match.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cockerham with wherein the method further comprises transmitting the search results to the employer computing device when the search results fails to contain an exact match as taught by Carter with the motivation to potential to have a successful and optimized matching system between employers and candidates (Carter, para 0072). The Cockerham invention, now incorporating the Carter invention, has all the limitations of claim 2.	
Regarding Claim 3, Cockerham invention, now incorporating Carter, teaches the method according to claim 2, wherein the introductory video link accesses data storage within the web server (Cockerham, Figure 3A, element 314, and para 0060, discloses a video introduction; para 0054, teaches server system; storage may be accessible through the network).

Regarding Claim 4, Cockerham invention, now incorporating Carter, teaches the method according to claim 2, wherein the introductory video link accesses data storage within a third-party web server (Cockerham, claim 10, recites the hyperlink to online information addresses a third party web server.)

Regarding claim 8, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding claim 9, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding claim 10, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cockerham and over Ball (US 2014/0052656 A1), hereinafter “Ball”.

Regarding Claim 5, Cockerham teaches the method according to claim 1, wherein the applicant computing device accesses the web server to submit the applicant profile data and to upload the introductory video using a … computing device (Cockerham, para 0074, 0096-0097, 0035, teaches web server; Abstract, teaches hyperlink of application information to prospective employers; Further, Figures 2a-2d, para 0033-0035, discloses computing environment. Examiner note: Applicants Figure 2A-2D are analogous to Cockerham, Figures 2A-2D).	Yet, Cockerham does not appear to explicitly teach “hyperlink provided by the employer”.	In the same field of endeavor, Ball teaches hyperlink provided by the employer (Ball, Abstract. Ball, para 0117, discloses a hyperlink provided by employer user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cockerham with hyperlink provided by the employer as taught by Ball with the motivation for a professional, resume or media-centric portfolio for the job seeker (para 0010). The Cockerham invention, now incorporating the Ball invention, has all the limitations of claim 5.

Regarding claim 11, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629